Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This is in reply to an amendment filed on 03/09/2022. Status of claims are: 

 	Status of Claims:


** Claims 1-44 are pending in this Office Action.
** Claims 1, 3, 5, 25, and 40 are amended.
** Claims 42-44 are new.



Response to Arguments
2. 	Applicant’s arguments filed in the amendment filed 03/09/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.



Prior Art
 3. 	U. S. Patent Pub No. 20020154687 A1 issued to Bierly et al, (hereinafter Bierly) .




Information Disclosure Statement PTO-1449
4. 	The Information Disclosure Statement submitted by applicant on 03/10/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.


Double Patenting
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6. 	Claims 1 and 25 are rejected on the ground of nonstatutory obviousness-type double  patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10432275 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:


Instant Application No.: 16589019
US Patent No.: US 10432275 B2
1.  A wireless communication system, comprising: a communication link having a 
first end and a second end that communicate over reciprocal radio frequency 
channels, the communication link having at least two radios at each end of the 
communication link, each radio having a transmit beamformer bank and a receive 
beamformer bank;  and at least one transmit beamformer bank at each end of the 
communication link and at least one receive beamformer bank at each end of the 
communication link exchanging data with each other to optimize and equalize a 
transmission of data over the communication link;  wherein each beamformer bank 
is a set of beamformers and each beamformer processing a section of a frequency 
band of the communication link wherein each section is a subband of the 
frequency band and two or more subbands span the frequency band and each 
subband has a resolution as fine as a subcarrier;  and wherein each beamformer bank processes adjacent or non-adjacent sections of the frequency band.
1.  A wireless communication system, comprising: a communication link 
having a first end and a second end that communicate over reciprocal radio 
frequency channels, the communication link having a plurality of radios at the 
first end of the communication link and a combining radio at the second end of 
the communication link, each radio having a transmit beamformer, a receive 
beamformer and an adaptive antenna array having a plurality of antennas, each 
antenna communicating a beam and the plurality of beams of the plurality of 
antennas are adaptively combined and communicated over the communication link;  
each of the radios at the first end of the communication link that is capable 
of computing a receive beamform weight, estimating a signal to noise ratio for 
a data stream, forming transmit beamform weights based on the receive beamform 
weight and communicating the estimated signal to noise ratio for the data 
stream over the communication link using the formed transmit beamform weights 
and the adaptive antenna array to the combining radio at the second end of the 
communication link;  and the combining radio that is capable of simultaneously 
computing a receive beamform weight for each radio at the first end of the 
communication link based on the data communicated from each radio at the first 
end of the communication link, estimating a signal to noise ratio for the data 
communicated from each radio at the first end of the communication link, 
forming transmit beamform weights based on the simultaneous receive beamform 
weights and communicating the estimated signal to noise ratio for the 
communicated data over the communication link using the formed transmit 
beamform weights and the adaptive antenna array back to each radio at the first 
end of the communication link to optimize and equalize the transmission of data 
over the communication link.

25.  A wireless communication system, comprising: a communication link having a 
first end and a second end that communicate over reciprocal radio frequency 
channels, the communication link having at least two radios at each end of the 
communication link, each radio having a transmit beamformer bank and a receive 
beamformer bank;  at least one transmit beamformer bank at each end of the 
communication link and at least one receive beamformer bank at each end of the 
communication link that exchange data with each other to optimize and equalize 
a transmission of data over the communication link;  and wherein each 
beamformer bank is a set of beamformers and each beamformer processing a 
section of a frequency band of the communication link wherein each section is a 
subband of the frequency band and two or more subbands span the frequency band 
and each subband has a resolution as fine as a subcarrier.
9.  A wireless communication method, comprising: providing a communication 
link having a first end and a second end, the communication link having a 
plurality of radios at the first end of the communication link and a combining 
radio at the second end of the communication link, each radio having a transmit 
beamformer, a receive beamformer and an adaptive antenna array having a 
plurality of antennas, each antenna communicating a beam and the plurality of 
beams of the plurality of antennas are adaptively combined and communicated 
over the communication link;  and optimizing the communication link wherein 
optimizing the communication link further comprises: performing optimization at 
each of the radios at the first end of the communication link comprising 
computing a receive beamform weight, estimating a signal to noise ratio for a 
data stream received, forming transmit beamform weights based on the receive 
beamform weight and communicating the estimated signal to noise ratio for the 
data stream over the communication link using the formed transmit beamform 
weights and the adaptive antenna array to the combining radio at the second end 
of the communication link;  and performing optimization at the combining radio 
comprising simultaneously computing a receive beamform weight for each radio at 
the first end of the communication link based on the data communicated from 
each radio at the first end of the communication link, estimating a signal to 
noise ratio for the data communicated from each radio at the first end of the 
communication link, forming transmit beamform weights based on the simultaneous 
receive beamform weights and communicating the estimated signal to noise ratio 
for the communicated data over the communication link using the formed transmit 
beamform weights and the adaptive antenna array back to each radio at the first 
end of the communication link to optimize and equalize the transmission of data 
over the communication link. 








Claim Rejections - 35 USC § 103 
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.  Claims 1-41 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130207841 A1 to Negus et al.,  (hereinafter Negus) in view of  US 20120136670 A1 to Ishikawa et al., (hereinafter Ishikawa) and in further view of US 20020154687 A1 to Bierly et al., (hereinafter Bierly)

Claim 1,  A wireless communication system, comprising: a communication link having a 
first end and a second end that communicate over reciprocal radio frequency 
channels,  the communication link having at least two radios at each end of the 
communication link, (Negus: See Fig. 4 and para[0032] for remote-end IBR is configured to operate with an aggregation-end IBR on one or more frequency channels via a cellular data link ) each radio having a transmit beamformer bank and a receive 
beamformer bank;  (Negus: See Fig. 6 showing components of each IBR, wherein IBR has an antenna array with Tx and Rx beamformer RF bank #632 connected to it)) and at least one transmit beamformer bank at each end of the communication link and at least one receive beamformer bank at each end of the communication link exchanging data with each other to transmit data over the communication link; wherein each beamformer bank is a set of beamformers (Negus:  See Fig. 6 showing RRC as being part of IBR, and see para[0103] for RRC is to set or cause transmit/receive channel equalizations.) and each beamformer processing a section of a frequency band of the communication link
(Negus: See para[0035] for IBR is configured to operate on a specific frequency channel )

Negus does not seem to explicitly disclose that frequency spectrum is divided into adjacent subbands, using a filter bank, and wherein each subband frequency resolution is re-fined, as understood by:

 wherein each section is a subband of the frequency band and two or more subbands span the frequency band and each subband has a resolution as fine as a subcarrier;  and wherein each beamformer bank processes adjacent or non-adjacent sections of the frequency band. 
 
However, in a similar field, Ishikawa, in para[0165]-[0171] and Fig. 15 and Fig. 16 teaches by using a filter bank, the frequency spectrum is split into multiple adjacent subbands, and wherein frequency spectrum of one subband is further split into 2Q sub-frequency spectrums, and by doing so, the subband frequency resolution is re-fined further. (Ishikawa: See Fig. 15, 16 and para[0165]-[0171])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included frequency band processing using filter bank, as taught by Ishikawa, with the teachings of Negus, in order to benefit from the ability of a system that can create subbands from frequency spectrum and process further such subbands of frequency bandwidth in order to re-fine subband frequency resolutions accordingly. (Ishikawa: See Fig. 15, 16 and para[0165]-[0171])


Negus in view of Ishikawa, although teach filter bank for dividing frequency spectrum into adjacent subbands, however, they do not specifically teach weights in a bank are used for transmit/receive, as understood in: 

wherein at least one transmit beamformer of the transmit beamformer bank is configured to use one or more transmit beamforming weights to perform transmit beamforming, and where at least one receive beamformer of the receive beamformer bank is configured to use the one or more receiver beamforming weights to perform receive beamforming;

However, in a similar field, Bierly, in para[0039] and Fig. 1, teaches a bank of beamforming weights are used to provide weights for both transmitting and receiving associated with each channel and each antenna element. (Bierly: See para[0039 and Fig. 1)

Negus,  teaches remote-end IBR is configured to operate with an aggregation-end IBR on one or more frequency channels via a cellular data link (Negus: See Fig. 4 and para[0032])

Ishikawa, teaches a filter bank and wherein the frequency spectrum is split into multiple adjacent subbands ( Ishikawa: See para[0165]-[0171] and Fig. 15 and Fig. 16)

Bierly, teaches a bank of beamforming weights are used to provide weights for both transmitting and receiving associated with each channel and each antenna element. (Bierly: See para[0039 and Fig. 1)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included a bank of beamforming weights, as taught by Bierly, with the teachings of Negus in view of Ishikawa, in order to benefit from the enhancements of using weights of a beamforming bank, as to provide weights for both transmitting and receiving for each channel and each antenna element. (Bierly: See para[0039 and Fig. 1)



Claim 2.  The system of claim 1, wherein the communication link has a first end and a 
second end and wherein at least one transmit beamformer bank at the first end 
of the communication link generates a beam pattern and at least one receive 
beamformer bank at the second end of the communication link receives the beam 
pattern to optimize the transmission of data over the communication link. 
 (Negus: Fig. 4, #404H shows an Intelligent Broadcast Radio (IBR) which is in wireless communication with two other IBRs, #404 and 404M, and in para[0027] it discloses IBR includes an antenna array (i.e., beamforming bank that is a set of beamformers).  See Fig. 6 showing RRC as being part of IBR, and para[0103] for RRC is to set or cause transmit/receive data channel equalization and optimization.  See para[0211] for “safe” alignment signal (e.g., a signal) used that allows for lower data rates, reduced risk of interference and, wherein any other processing steps can be done for further link optimization.)

Claim 3.  The system of claim 2, wherein the at least one transmit beamformer bank at 
the second end of the communication link transmits a beam pattern, based on the one 
or more receiver beamforming weights, to the at least one receive beamformer 
bank at the first end of the communication link. 
 (Negus: See Fig. 4 and See para[0286] for transmit/receive weights used for transmit nulling to minimize the transmitter signal in the direction of another receiver)


Claim 4.  The system of claim 3, wherein the at least one transmit beamformer bank at 
the first end of the communication link generates a beam pattern, based on the one 
or more receiver beamforming weights, to the at least one receive beamformer 
bank at the second end of the communication link. 
 (Negus: See Fig. 4 and See para[0286] for transmit/receive weights used for transmit nulling to minimize the transmitter signal in the direction of another receiver.  See para[0183] for effective antenna pattern adjustment includes use of transmission beam nulling from IBRs of the same location in order to reduce interference levels received by respective IBRs.)

Claim 5.  The system of claim 1, wherein the communication link has a first end and a 
second end and wherein the radio at the first end of the communication link is 
a concentrating node and the radio at the second end of the communication link 
is an end node. 
 (Negus: See Fig. 4 and Fig. 6 for different communication end nodes)

Claim 6.  The system of claim 5, wherein the transmit beamformer bank of the 
concentration radio generates a downlink data signal and the receiver 
beamformer bank of the concentration radio receives an uplink data signal. 
 ( Negus: See Fig. 4 for communication between different entities (e.g., uplink/downlink))

Claim 7.  The system of claim 1, wherein the transmit and receive beamformer banks 
optimize the uplink communication link despite interference in the 
communication link. 
 (Negus: See Fig. 4 and See para[0286] for transmit/receive weights used for transmit nulling to minimize the transmitter signal in the direction of another receiver.  See para[0183] for effective antenna pattern adjustment includes use of transmission beam nulling from IBRs in order to reduce interference levels received by respective IBRs.)

Claim 8.  The system of claim 1, wherein the transmit and receive beamformer banks 
optimize the downlink communication link despite multipath in the communication 
link. 
 (Negus: Fig. 4, #404H shows an Intelligent Broadcast Radio (IBR) which is in wireless communication with two other IBRs, #404 and 404M, and in para[0027] it discloses IBR includes an antenna array (i.e., beamforming bank that is a set of beamformers).  See Fig. 6 showing RRC as being part of IBR, and para[0103] for RRC is to set or cause transmit/receive data channel equalization and optimization.  See para[0211] for “safe” alignment signal (e.g., a signal) used that allows for lower data rates, reduced risk of interference and, wherein any other processing steps can be done for further link optimization.)

Claim 9.  The system of claim 1, wherein the transmit and receive beamformer banks 
optimize the communication link using pilot signals and/or reference signals 
with or without data. 
  (Negus:  See para[0211] for “safe” alignment signal (e.g., a pilot signal and/or reference signal) are used that allows for lower data rates, reduced risk of interference and, wherein any other processing steps can be done for further link optimization.)

Claim 10.  The system of claim 4, wherein the transmit and receive beamformer banks 
optimize the communication link in the presence of same frequency interference 
from other sectors where two or more concentrating nodes are co-located 
together where a sector represents the radio coverage of the field of view 
  (Negus: See Fig. 4 and See para[0286] for transmit/receive weights used for transmit nulling to minimize the transmitter signal in the direction of another receiver.  See para[0183] for effective antenna pattern adjustment includes use of transmission beam nulling from IBRs in order to reduce interference levels received by respective IBRs.)

Claim 11.  The system of claim 4, wherein the transmit and receive beamformer banks 
optimize the communication link in the presence of same frequency interference 
from other concentrating radio sites where two or more concentrating radios 
sites are in a same geographical area where they are close enough to cause 
intercell interference. 
  (Negus: See Fig. 4 and See para[0286] for transmit/receive weights used for transmit nulling to minimize the transmitter signal in the direction of another receiver.  See para[0183] for effective antenna pattern adjustment includes use of transmission beam nulling from IBRs in order to reduce interference levels received by respective IBRs.)

Claim 12.  The system of claim 4, wherein the transmit and receive beamformer banks 
optimize the communication link and in combination with a power control 
algorithm converges a theoretical optimal capacity while minimizing the overall 
transmit power. 
 (Negus: See para[0197] for safe lower power transmission at a lower data rate, may be used to ensure acceptable risk of interference with existing CBRs)

Claim 13.  The system of claim 1 further comprising a plurality of receiver 
beamforming banks at each end of the communication link and a plurality of 
transmit beamforming banks at each end of the communication link so that a 
plurality of independent data streams are simultaneously communicated across 
the communication link, wherein each data stream is transmitted in the presence 
of the other data streams at same frequency where an interference from other 
data streams is removed by extreme inference cancellation. 
 (Negus: See Fig. 4 for various data communication streams between different IBRs, and  Fig. 15 and para[0219] for adjustments of IBR parameters as to mitigate interference from any existing other radios)


Claim 14.  The system of claim 5 further comprising a plurality of receiver 
beamforming banks and a plurality of transmit beamforming banks at each 
concentrating node and a plurality of receiver beamforming banks and a 
plurality of transmit beamforming banks at each end node wherein a plurality of 
independent data streams are communicated across the communication link 
simultaneously for the termination node for a plurality of subscribers 
associated with the end node, wherein each data stream is transmitted in the 
presence of other data streams at a same frequency where the interference from 
other data streams is removed by the extreme inference cancellation. 
  (Negus: See Fig. 4 for various data communication streams between different IBRs, and  Fig. 15 and para[0219] for adjustments of IBR parameters as to mitigate interference from any existing other radios.  See para[0027] for IBR operation parameters  to include, selection of operation frequencies, selection of transmission nulls reducing interference, selection of transmit and receive beamforming weights, alignment of antenna arrays by electrical or electromechanical control, or by manual adjustments.)

Claim 15.  The system of claim 4 further comprising a power control process 
associated with radios and wherein the transmit and receive beamformer banks 
and the power control process maximizes a capacity of the communication link 
while using only local pilots/reference signals available at the local 
receivers. 
   (Negus:  See para[0211] for “safe” alignment signal (e.g., a pilot signal and/or reference signal) are used that allows for , reduced risk of interference and, wherein any other processing steps can be done for further link optimization.)

Claim 16.  The system of claim 1 where each end of the communication link's transmit 
and receive beamformers, within the beamformer filter bank, self aligns the 
transmit and receive antenna patterns to optimize the link performance per 
subband and subzone 
  (Negus: See Fig. 4 for various data communication streams between different IBRs, and  Fig. 15 and para[0219] for adjustments of IBR parameters as to mitigate interference from any existing other radios.  See para[0027] and [0140] for IBR operation parameters  to include, selection of operation frequencies, selection of transmission nulls reducing interference, selection of transmit and receive beamforming weights, alignment of antenna arrays by electrical or electromechanical control, or by manual adjustments, modulation and coding scheme (MCS) index, SNR or SINR, etc.)

Claim 17.  The system of claim 16, wherein the modulation and coding scheme (MCS) is 
adjusted via downshifting or upshifting to match the requirements as determined 
by the signal to noise ratio and/or signal to interference and noise ratio. 
  (Negus: See Fig. 4 for various data communication streams between different IBRs, and  Fig. 15 and para[0219] for adjustments of IBR parameters as to mitigate interference from any existing other radios.  See para[0027] and [0140] for IBR operation parameters  to include, selection of operation frequencies, selection of transmission nulls reducing interference, selection of transmit and receive beamforming weights, alignment of antenna arrays by electrical or electromechanical control, or by manual adjustments, modulation and coding scheme (MCS) index, SNR or SINR, etc.)

Claim 18.  The system of claim 1, wherein the beams and nulls of each subband may be 
directed and optimized for different end nodes. 
(Negus: See Fig. 4 for various data communication streams between different IBRs, and  Fig. 15 and para[0219] for adjustments of IBR parameters as to mitigate interference from any existing other radios.  See para[0027] and [0140] for IBR operation parameters  to include, selection of operation frequencies, selection of transmission nulls reducing interference, selection of transmit and receive beamforming weights, alignment of antenna arrays by electrical or electromechanical control, or by manual adjustments, modulation and coding scheme (MCS) index, SNR or SINR, etc.)

 
Claim 19.  The system of claim 1 where the beams and nulls of each subzones may be 
directed and optimized for different end nodes 
  (Negus: See Fig. 4 for various data communication streams between different IBRs, and  Fig. 15 and para[0219] for adjustments of IBR parameters as to mitigate interference from any existing other radios.  See para[0027] and [0140] for IBR operation parameters  to include, selection of operation frequencies, selection of transmission nulls reducing interference, selection of transmit and receive beamforming weights, alignment of antenna arrays by electrical or electromechanical control, or by manual adjustments, modulation and coding scheme (MCS) index, SNR or SINR, etc.)

Claim 20.  The system of claim 1 where the beams and nulls of each combination of 
subband and subzone may be directed and optimized for different end nodes. 
  (Negus: See Fig. 4 for various data communication streams between different IBRs, and  Fig. 15 and para[0219] for adjustments of IBR parameters as to mitigate interference from any existing other radios.  See para[0027] and [0140] for IBR operation parameters  to include, selection of operation frequencies, selection of transmission nulls reducing interference, selection of transmit and receive beamforming weights, alignment of antenna arrays by electrical or electromechanical control, or by manual adjustments, modulation and coding scheme (MCS) index, SNR or SINR, etc.)

Claim 21.  The system of claim 1 where the beams and nulls of each combination of 
subband and subzone may be directed and optimized for different end nodes by 
the scheduler in the media access controller (MAC). 
  (Negus: See Fig. 4 for various data communication streams between different IBRs, and  Fig. 15 and para[0219] for adjustments of IBR parameters as to mitigate interference from any existing other radios.  See para[0027] and [0140] for IBR operation parameters  to include, selection of operation frequencies, selection of transmission nulls reducing interference, selection of transmit and receive beamforming weights, alignment of antenna arrays by electrical or electromechanical control, or by manual adjustments, modulation and coding scheme (MCS) index, SNR or SINR, etc.  See Fig. 6 and para[0102] for IBR having media access controller (MAC)).

Claim 22.  The claim of 20, wherein the beams and nulls of each combination of 
subband and subzone may be directed and optimized for different end nodes by 
the scheduler in the media access controller (MAC) according to end node 
Quality of Service (QoS). 
 (Negus: See para[0099] for IBR interface preserves QoS or CoS associated with data transmission such that IBR MAC schedules such frame tranmissions according to CoS and QoS policies.)


Claim 23.  The claim of 1, wherein the beams and nulls of each combination of subband 
and subzone may be directed and optimized for different end nodes by the media 
access controller (MAC) according to QoS as adjusted by any downshifting 
required to meet QoS in the presence of other node interference. 
  (Negus: See para[0099] for IBR interface preserves QoS or CoS associated with data transmission such that IBR MAC schedules such frame tranmissions according to CoS and QoS policies.)

Claim 24.  The system of claim 1 where the end node is attached to client devices 
such as WiFi access points, Ethernet switches, routers, or other client devices 
implementing backhaul for Ethernet drop applications. 
 (Negus: See Fig. 7, #712 for WiFi Adapater connection, and para[0110] for IBR with WiFi adapters) 

Claim 25.  A wireless communication system, comprising: a communication link having a 
first end and a second end that communicate over reciprocal radio frequency 
channels, the communication link having at least two radios at each end of the 
communication link, (Negus: See Fig. 4 and para[0032] for remote-end IBR is configured to operate with an aggregation-end IBR on one or more frequency channels via a cellular data link ) each radio having a transmit beamformer bank and a receive 
beamformer bank;  (Negus: See Fig. 6 showing components of each IBR, wherein IBR has an antenna array with Tx and Rx beamformer RF bank #632 connected to it)) at least one transmit beamformer bank at each end of the communication link and at least one receive beamformer bank at each end of the communication link that exchange data with each other to transmit data over the communication link;  and wherein each beamformer bank is a set of beamformers (Negus:  See Fig. 6 showing RRC as being part of IBR, and see para[0103] for RRC is to set or cause transmit/receive channel equalizations.) 

Negus does not seem to explicitly disclose that frequency spectrum is divided into adjacent subbands, using a filter bank, and wherein each subband frequency resolution is re-fined, as understood by:

and each beamformer processing a section of a frequency band of the communication link wherein each section is a subband of the frequency band and two or more subbands span the frequency band and each subband has a resolution as fine as a subcarrier. 
 
However, in a similar field, Ishikawa, in para[0165]-[0171] and Fig. 15 and Fig. 16 teaches by using a filter bank, the frequency spectrum is split into multiple adjacent subbands, and wherein frequency spectrum of one subband is further split into 2Q sub-frequency spectrums, and by doing so, the subband frequency resolution is re-fined further. (Ishikawa: See Fig. 15, 16 and para[0165]-[0171])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included frequency band processing using filter bank, as taught by Ishikawa, with the teachings of Negus, in order to benefit from the ability of a system that can create subbands from frequency spectrum and process further such subbands of frequency bandwidth in order to re-fine subband frequency resolutions accordingly. (Ishikawa: See Fig. 15, 16 and para[0165]-[0171])

Negus in view of Ishikawa, although teach filter bank for dividing frequency spectrum into adjacent subbands, however, they do not specifically teach weights in a bank are used for transmit/receive, as understood in: 

and wherein at least one transmit beamformer of the transmit beamformer bank is configured to use one or more transmit beamforming weights to perform transmit beamforming, and where at least one receive beamformer of the receive beamformer bank is configured to use the one or more receiver beamforming weights to perform receive beamforming;

However, in a similar field, Bierly, in para[0039] and Fig. 1, teaches a bank of beamforming weights are used to provide weights for both transmitting and receiving associated with each channel and each antenna element. (Bierly: See para[0039 and Fig. 1)

Negus,  teaches remote-end IBR is configured to operate with an aggregation-end IBR on one or more frequency channels via a cellular data link (Negus: See Fig. 4 and para[0032])

Ishikawa, teaches a filter bank and wherein the frequency spectrum is split into multiple adjacent subbands ( Ishikawa: See para[0165]-[0171] and Fig. 15 and Fig. 16)

Bierly, teaches a bank of beamforming weights are used to provide weights for both transmitting and receiving associated with each channel and each antenna element. (Bierly: See para[0039 and Fig. 1)


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included a bank of beamforming weights, as taught by Bierly, with the teachings of Negus in view of Ishikawa, in order to benefit from the enhancements of using weights of a beamforming bank, as to provide weights for both transmitting and receiving for each channel and each antenna element. (Bierly: See para[0039 and Fig. 1)



Claim 26.  The system of claim 25, wherein the radio at the first end of the 
communication link is a concentrating node and the radio at the second end of 
the communication link is an end node and
(Negus: Fig. 4, #404H shows an Intelligent Broadcast Radio (IBR) which is in wireless communication with two other IBRs, #404 and 404M, and in para[0027] it discloses IBR includes an antenna array (i.e., beamforming bank that is a set of beamformers).  

 each beamformer bank generates M.sub.CN, M.sub.TN spatial beams and spatial nulls where M.sub.CN is a number of antennas at the concentrating node and M.sub.TN is a number of antennas at the end node and a sum of spatial nulls and spatial beams is equal to M 
antennas where M is also called the degrees of freedom (DOF) of an antenna 
array. 
(Negus: See para[0219]-[0221] and Fig. 15 for IBR network parameter adjustments such that degree of freedom (DOF) of IBRs are utilized to mitigate interference from other radios and to ensure obstructed or unobstructed line of sight for IBR point to point or point to multipoint links. The degree of freedom (e.g., frequency channels, beam former nulling, antenna selection) may include installation of additional transceivers of IBR, or additional transmitters, etc. It is understood that each antenna of the antenna array, will do spatial beam nulling regardless of the number of antennas in the antenna array, and that the receiving unit and transmitting unit have a antenna arrays)
 
Claim 27.  The system of claim 26, wherein if M.sub.CN is at least two and if 
M.sub.TN is at least two and the number of data streams is a least two, then by 
distributing the DOFs between the two ends of the communication link to provide 
further optimization of the link performance in the presence of non-line of 
sight propagation and co-channel interference. 
 (Negus: See para[0219]-[0221] and Fig. 15 for IBR network parameter adjustments such that degree of freedom (DOF) of IBRs are utilized to mitigate interference from other radios and to ensure obstructed or unobstructed line of sight IBR point to point or point to multipoint links. The degree of freedom (e.g., frequency channels, beam former nulling, antenna selection) may include installation of additional transceivers of IBR, or additional transmitters, etc. )

Claim 28.  The system of claim 27 that have a minimum interference cancellation 
capability bounded by the sum of M.sub.CN.times.1 and M.sub.TN-1. 
 (Negus: See para[0219]-[0221] and Fig. 15 for IBR network parameter adjustments such that degree of freedom (DOF) of IBRs are utilized to mitigate interference from other radios and to ensure obstructed or unobstructed line of sight for IBR point to point or point to multipoint links. The degree of freedom (e.g., frequency channels, beam former nulling, antenna selection) may include installation of additional transceivers of IBR, or additional transmitters (e.g., antennas), etc. It is understood that each antenna of the antenna array, will do spatial beam nulling regardless of the number of antennas in the antenna array, and that the receiving unit and transmitting unit have an antenna arrays)

Claim 29.  The system of claims 27 that has an interference cancellation capability 
are bounded by the product of M.sub.CN-1 and M.sub.TN-1. 
 (Negus: See para[0219]-[0221] and Fig. 15 for IBR network parameter adjustments such that degree of freedom (DOF) of IBRs are utilized to mitigate interference from other radios and to ensure obstructed or unobstructed line of sight for IBR point to point or point to multipoint links. The degree of freedom (e.g., frequency channels, beam former nulling, antenna selection) may include installation of additional transceivers of IBR, or additional transmitters, etc. It is understood that each antenna of the antenna array, will do spatial beam nulling regardless of the number of antennas in the antenna array, and that the receiving unit and transmitting unit have an antenna arrays)

Claim 30.  The system of claim 27, wherein each end of the communication link 
requires OM.sup.3 arithmetic computations for the optimal methods described 
herein.  The method of distributing the arithmetic computations among the 
concentrating node and end nodes results in network capacity optimality while 
distributing computation complexity among all nodes, not just among the 
concentrating nodes resulting in significant realizability. 
 (Negus: See Fig. 4 for various data communication streams between different IBRs, and  Fig. 15 and para[0219] for adjustments of IBR parameters as to mitigate interference from any existing other radios.  See para[0027] and [0140] for IBR operation parameters  to include, selection of operation frequencies, selection of transmission nulls reducing interference, selection of transmit and receive beamforming weights, alignment of antenna arrays by electrical or electromechanical control, or by manual adjustments, modulation and coding scheme (MCS) index, SNR or SINR, etc.  It is understood that such adjustments of IBR parameters are done to all distributed IBR units)


Claim 31.  The system of 30, wherein the DM-MIMO provides additional capacity and 
link speed gains relative to conventional Massive MIMO schemes. 
 (Negus: See para[0191] for multi-user MIMO (MU-MIMO) and Frequency Division Multiplexing MIMO (DM-MIMO) and para[0199] for sounding or training signals allows for channel capacity alignment (e.g., additional capacity).)

Claim 32.  The system of claim 27 that achieve a theoretical maximum imbedded 
cellular capacity of a wireless network given a target SINR and one or more DM 
MIMO parameters. 
  (Negus: See Fig. 4 for various data communication streams between different IBRs, and  Fig. 15 and para[0219] for adjustments of IBR parameters as to mitigate interference from any existing other radios.  See para[0027] and [0140] for IBR operation parameters  to include (e.g., one or more DM MIMO), selection of operation frequencies, selection of transmission nulls reducing interference, selection of transmit and receive beamforming weights, alignment of antenna arrays by electrical or electromechanical control, or by manual adjustments, modulation and coding scheme (MCS) index, SNR or SINR, etc.  It is understood that by reducing interference, one will help to maximize or enhance capacity of wireless network.)

Claim 33.  The system of claim 27, wherein the transmit and receive beamformer banks 
optimize the communication link using pilot signals and/or reference signals 
with or without data. 
 (Negus: See para[0211] for “safe” alignment signal (e.g., a pilot/reference signal) used that allows for lower data rates, reduced risk of interference and, wherein any other processing steps can be done for further link optimization.)

Claim 34.  The system of claim 26, wherein the transmit and receive beamformer banks 
optimize the communication link in the presence of same frequency interference 
from other sectors where two or more concentrating nodes are co-located 
together. 
  (Negus: See Fig. 4 and See para[0286] for transmit/receive weights used for transmit nulling to minimize the transmitter signal in the direction of another receiver.  See para[0183] for effective antenna pattern adjustment includes use of transmission beam nulling from IBRs of the same location in order to reduce interference levels received by respective IBRs.)

Claim 35.  The system of claim 26, wherein the transmit and receive beamformer banks 
optimize the communication link in the presence of same frequency interference 
from other concentrating radio sites where two or more concentrating radios 
sites are in a same geographical area where they are close enough to cause 
intercell interference. 
  (Negus: See Fig. 4 and See para[0286] for transmit/receive weights used for transmit nulling to minimize the transmitter signal in the direction of another receiver.  See para[0183] for effective antenna pattern adjustment includes use of transmission beam nulling from IBRs in order to reduce interference levels received by respective IBRs.)


Claim 36.  The system of claim 25, wherein the transmit and receive beamformer banks 
optimize the communication link and in combination with a power control 
algorithm converges a theoretical optimal capacity while minimizing the overall 
transmit power. 
  (Negus: See para[0197] for safe lower power transmission at a lower data rate, may be used to ensure acceptable risk of interference with existing CBRs)

Claim 37.  The system of claim 25 further comprising a plurality of receiver 
beamforming banks at each end of the communication link and a plurality of 
transmit beamforming banks at each end of the communication link so that a 
plurality of independent data streams are simultaneously communicated across 
the communication link, wherein each data stream is transmitted in the presence 
of the other data streams at same frequency where an interference from other 
data streams is removed by extreme inference cancellation. 
 (Negus: See Fig. 4 for various data communication streams between different IBRs, and  Fig. 15 and para[0219] for adjustments of IBR parameters as to mitigate interference from any existing other radios)

Claim 38.  The system of claim 26 further comprising a plurality of receiver 
beamforming banks and a plurality of transmit beamforming banks at each 
concentrating node and a plurality of receiver beamforming banks and a 
plurality of transmit beamforming banks at each end node wherein a plurality of 
independent data streams are communicated across the communication link 
simultaneously for the end nodes for a plurality of subscribers associated with 
the end nodes, wherein each data stream is transmitted in the presence of other 
data streams at a same frequency where the interference from other data streams 
is removed by the extreme inference cancellation. 
  (Negus: See Fig. 4 for various data communication streams between different IBRs, and  Fig. 15 and para[0219] for adjustments of IBR parameters as to mitigate interference from any existing other radios.  See para[0027] for IBR operation parameters  to include, selection of operation frequencies, selection of transmission nulls reducing interference, selection of transmit and receive beamforming weights, alignment of antenna arrays by electrical or electromechanical control, or by manual adjustments.)

Claim 39.  The system of claim 25, wherein the streams are allocation are localized 
to the orthogonal polarization of the vertical and horizontal antenna elements.  
The extreme interference cancellation separates the two data streams from the 
interference of the other stream. 
 (Negus: See Fig. 4 for various data communication streams between different IBRs, and  Fig. 15 and para[0219] for adjustments of IBR parameters as to mitigate interference from any existing other radios.  See para[0027], [0140] and para[0202] for IBR operation parameters  to include, selection of operation frequencies, selection of transmission nulls reducing interference, selection of transmit and receive beamforming weights, alignment of antenna arrays by electrical or electromechanical control, or by manual adjustments, modulation and coding scheme (MCS) index, SNR or SINR, adjustment to elevations, azimuth, polarization, etc.)

Claim 40.  The system of claim 25, wherein the streams are allocated equally across 
all vertical and horizontal polarizations and wherein the extreme interference 
cancellation separates the two data streams from the interference of the other 
stream.  resulting in the optimal link rate and overall network capacity. 
  (Negus: See Fig. 4 for various data communication streams between different IBRs, and  Fig. 15 and para[0219] for adjustments of IBR parameters as to mitigate interference from any existing other radios.  See para[0027], [0140] and para[0202] for IBR operation parameters  to include, selection of operation frequencies, selection of transmission nulls reducing interference, selection of transmit and receive beamforming weights, alignment of antenna arrays by electrical or electromechanical control, or by manual adjustments, modulation and coding scheme (MCS) index, SNR or SINR, adjustment to elevations, azimuth, polarization, etc.)

Claim 41.  The system of claim 25 further comprising a power control process 
associated with radios and wherein the transmit and receive beamformer banks 
and the power control process maximizes a capacity of the communication link 
while using only local pilots/reference signals available at the local 
receivers.
(Negus: See para[0197] for safe lower power transmission (i.e., a power control process associated with radios) at a lower data rate, may be used to ensure acceptable risk of interference with existing CBRs.   See para[0211] for “safe” alignment signal (e.g., a pilot signal and/or reference signal) usage of which allows for, reduced risk of interference and, wherein any other processing steps can be done for further link optimization (e.g., link capacity enhancements, etc.)



Claim 42. The system of claim 1, wherein the at least one transmit beamformer bank of a first radio of the at least two radios is configured to determine a first set of transmit beamforming weights to optimize the communication link for the benefit of a receiver in a second radio of the at least two radios.
(Negus: See Fig. 4 for various data communication streams between different IBRs, and  Fig. 15 and para[0219] for adjustments of IBR parameters as to mitigate interference from any existing other radios.  See para[0027] and [0140] for IBR operation parameters  to include, selection of operation frequencies, selection of transmission nulls for reducing interference, selection of transmit and receive beamforming weights, alignment of antenna arrays by electrical or electromechanical control, or by manual adjustments, modulation and coding scheme (MCS) index, SNR or SINR, etc.)

Claim 43.  The system of claim 42, wherein the at least one receive beamformer bank of the second radio is configured to determine a first set of receive beamformer weights after the first set of transmit beamforming weights have been determined, wherein the first set of receive beamformer weights is configured to optimize the communication link for the benefit of a receiver in the first radio.
(Negus: See Fig. 4 for various data communication streams between different IBRs, and  Fig. 15 and para[0219] for adjustments of IBR parameters as to mitigate interference from any existing other radios.  See para[0027] and [0140] for IBR operation parameters  to include, selection of operation frequencies, selection of transmission nulls for reducing interference, selection of transmit and receive beamforming weights, alignment of antenna arrays by electrical or electromechanical control, or by manual adjustments, modulation and coding scheme (MCS) index, SNR or SINR, etc.)


Claim 44.  The system of claim 1, wherein the transmit beamforming weights and the receive beamformer weights are determined sequentially based on alternating transmission and receipt of data between the at least two radios.

(Bierly: See para[0039] and Fig. 1, teaches a bank of beamforming weights are used to provide weights for both transmitting and receiving associated with each channel and each antenna element. See para[0051] for data streams being sequentially modulated and demodulated and beamformed by processing unit.  See para[0022] for non-simultaneous transmit/receive systems performing independent beamforming for each antenna element on each user channel.  It is understood that weights are determined in order or non-simultaneous transmit/receive for each channel and each antenna as it transmits or receives data.)

Negus,  teaches remote-end IBR is configured to operate with an aggregation-end IBR on one or more frequency channels via a cellular data link (Negus: See Fig. 4 and para[0032])

Ishikawa, teaches a filter bank and wherein the frequency spectrum is split into multiple adjacent subbands ( Ishikawa: See para[0165]-[0171] and Fig. 15 and Fig. 16)

Bierly, teaches a bank of beamforming weights are used to provide weights for both transmitting and receiving associated with each channel and each antenna element. (Bierly: See para[0039 and Fig. 1)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included a bank of beamforming weights, as taught by Bierly, with the teachings of Negus in view of Ishikawa, in order to benefit from the enhancements of using weights of a beamforming bank, as to provide weights for both transmitting and receiving for each channel and each antenna element. (Bierly: See para[0039 and Fig. 1)



Conclusion
9.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477